Exhibit 10.1

 [logo.jpg]

 

EMPLOYMENT AGREEMENT

 

Bridgeline Digital, Inc., a Delaware Corporation (the “Employer” or the
“Company”) and Mark G. Downey (the “Employee”), in consideration of the mutual
promises made herein, agree as follows:

 

ARTICLE 1
TERM OF EMPLOYMENT

 

Section 1.1     Specified Period. Employer hereby employs Employee, and Employee
hereby accepts employment with Employer for the term beginning on July 1, 2019
(the “Commencement Date”), and terminating on September 30, 2020 (“Initial
Term”).

 

Section 1.2     Succeeding Term. At the end of the Initial Term, or any
succeeding one year term, this Employment Agreement shall renew for successive
periods of one (1) year each (a “Succeeding Term”) only if the Employer gives
written notice of renewal to Employee not less than sixty (60) days prior to the
end of the Initial Term. If such notice of renewal is not provided to the
Employee by the Employer this Employment Agreement will terminate, except the
provisions of Sections 2.3, 2.4, 2.5 and 2.6 shall continue in force so long as
the Employee remains employed by the Employer or any Affiliate of the Employer,
whether under this Agreement or not, and whether as a consultant or not, and
shall survive any termination of employment under this Agreement for the periods
specified therein, all as is more specifically provided in Section 7.10. Once
this Employment Agreement terminates then the Employee shall become an employee
at will at the end of the Initial Term or Succeeding Term.

 

Section 1.3     Employment Term Defined. As used herein, the phrase “employment
term” refers to the entire period of employment of Employee by Employer
hereunder, whether such employment is during the Initial Term, Succeeding Term
or, following the end of the Succeeding Term, as an employee at will.

 

ARTICLE 2
DUTIES AND OBLIGATIONS OF EMPLOYEE

 

Section 2.1     General Duties. Employee shall serve as Chief Financial Officer
(“CFO”) for the Employer. In such capacity, Employee shall do and perform all
services, acts or things consistent within the scope of his employment and with
the Employee’s skill and expertise in accordance with the instructions of and
policies set by Employer’s Chief Executive Officer, or his designee. These
services shall include but are not limited to the following: Financial record
keeping, planning, compliance, and reporting for the company. It includes the
development of a financial and operational strategy, metrics tied to that
strategy, and the ongoing development and monitoring of control systems designed
to preserve company assets and report accurate financial results. Regulatory,
including SEC and NASDAQ, compliance and reporting are part of the CFO’s
responsibility. The CFO will serve as a signatory for the Company’s quarterly
and annual reports under Section 302 as required by the Sarbane’s Oxley Act of
2002. The CFO will be expected to assist the CEO in capital raises, investor
relations, deal analysis (M&A) and corporate banking. Furthermore, CFO duties
may inlcude human resources, legal, tax reporting and compliance. Employee shall
perform such services in Bridgeline’s New York office or at such other location
as may be designated by Employer. The Employee shall be available to make
business trips within the United States and / or Internationally for the purpose
of meeting with and consulting with other members of the Employer’s management,
as well as with present and proposed customers and parties with whom the
Employer does business, all on reasonable terms, bearing in mind the position of
the Employee.

 

Section 2.2     Devotion to Employer’s Business.

 

(a)     Employee shall devote his best efforts and entire productive time,
ability and attention to diligently promote and improve the business of Employer
during the Term.

 

(b)     Employee shall not engage in any other business duties or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the
Employer’s Chief Executive Officer. This Agreement shall not be interpreted to
prohibit Employee from making passive personal investments or conducting private
business affairs if those private business affairs do not materially interfere
with the services required under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.3     Confidential Information; Tangible Property; Competitive
Activities.

 

(a)     Employee shall hold in confidence and not use or disclose to any person
or entity without the express written authorization of Employer, either during
the term of employment or any time thereafter, secret or confidential
information of Employer, as well as secret or confidential information and
materials received in confidence from third parties by Employee or Employer. If
any confidential information described below is sought by legal process,
Employee will promptly notify Employer and will cooperate with Employer in
preserving its confidentiality in connection with any legal proceeding.

 

The parties hereto hereby stipulate that, to the extent it is not known
publicly, the information described in this Section (herein referred to as
“Confidential Information”) is important, material and has independent economic
value (actual or potential) from not being generally known to others and that
any breach of any terms of this Section 2.3 is a material breach of this
Agreement: (i) the names, buying habits and practices of Employer’s customers or
prospective customers; (ii) Employer’s sales and marketing strategy and methods
and related data; (iii) the names of Employer’s vendors and suppliers; (iv) cost
of materials/services; (v) the prices Employer obtains or has obtained or for
which it sells or has sold its products or services; (vi) development costs;
(vii) compensation paid to employees or other terms of employment; (viii)
Employer's past and projected sales volumes; (ix) confidential information
relating to actual products, proposed products or enhancements of existing
products, including, but not limited to, source code, programming instructions,
engineering methods and techniques, logic diagrams, algorithms, development
environment, software methodologies, and technical specifications for the
Employer’s web design and content management software. Confidential Information
shall also include all information which the Employee should reasonably
understand is secret or confidential information, Confidential Information shall
also include all information which the Employee should reasonably understand is
secret or confidential information, if the Employee has participated in or
otherwise been involved with the development, analysis, invention or origination
of such Confidential Information belonging to the Employer, including, without
limitation, methods, know-how, formula, customer and supplier lists, personnel
and financial data, business plans, as well as product information, product
plans and product strategies. Notwithstanding the foregoing, “Confidential
Information” does not include any information which (A) is now available to the
public or which becomes available to the public, (B) is or becomes available to
the Employee from a source other than the Employer and such disclosure is not a
breach of a confidentiality agreement with the Employer, or (C) is required to
be disclosed by any government agency or in connection with a court proceeding.

 

All Confidential Information, as well as all software code, methodologies,
models, samples, tools, machinery, equipment, notes, books, correspondence,
drawings and other written, graphical or electromagnetic records relating to any
of the products of Employer or relating to any of the Confidential Information
of Employer which Employee shall prepare, use, construct, observe, possess, or
control shall be and shall remain the sole property of Employer and shall be
returned by Employee upon termination of employment.

 

(b)     During his employment and for twelve (12) months after the termination
of his employment for any reason whatsoever, Employee shall not, directly or
indirectly, without the written consent of the Employer: (i) invest (except for
the ownership of less than 3% of the capital stock of a publicly held company),
or hold a directorship or other position of authority in any of the Company's
Direct Competitors (“Direct Competitors” defined as: EpiServer, Kentico,
SiteCore, Acquia, CrownPeak, Hippo, SharpSpring, HubSpot, or Marketo or
(“Competitive Services” defined as design and development for third parties of:
Internet/Intranet/Extranet Web sites and Web applications, content management
software, document management software, analytics software, eCommerce,
eMarketing, or services such as Web consulting services or Web hosting
services)), (ii) undertake preparation of or planning for an organization or
offering of Competitive Services, (iii) combine or collaborate with other
employees or representatives of the Employer or any third party for the purpose
of organizing, engaging in, or offering Competitive Services, or (iv) be
employed by, serve as a consultant to or otherwise provide services to (whether
as principal, partner, shareholder, member, officer, director, stockholder,
agent, joint venturer, creditor, investor or in any other capacity), or
participate in the management of a Direct Competitor or participate in any other
business that the Employer may be engaged or is planning to undertake in at the
date of the termination of this Agreement. Notwithstanding any to the contrary
contained in this Section 2.3, in the event your employment is terminated for
reasons in which economic factors are considered (specifically, a layoff or
closing of the office where you are employed), then the provisions of this
Section 2.3 shall not apply. However, all other provisions of this Agreement
shall remain in full force and effect, including without limitation sections
2.3(a), 2.3(c) through 2.3(f).

 

Page 2 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

(c)     During his employment and for twelve (12) months after the termination
of such employment for any reason whatsoever, Employee shall not become employed
by, associated with, or engaged by, in any capacity whatsoever, any customer,
client or account (as defined below) of the Employer whereby Employee provides
services to such customer, client or account similar to those provided by the
Employer to the customer, client or account during Employee’s employment.
Employee acknowledges and understands that Employer’s customers, clients and
accounts have executed or will execute agreements pursuant to which the
customer, client or account agrees not to hire Employer’s employees.

 

(d)     During his employment and for twelve (12) months after the termination
of such employment for any reason whatsoever, Employee shall not, directly or
indirectly, without the consent of the Employer: contact, recruit, solicit,
induce or employ, or attempt to contact, recruit, solicit, induce or employ, any
employee, consultant, agent, director or officer of the Employer to terminate
his employment with, or otherwise cease any relationship with, the Employer; or
contact, solicit, divert, take away or accept business from, or attempt to
contact, solicit, divert or take away, any clients, customers or accounts, or
prospective clients, customers or accounts, of the Employer, or any of the
Employer’s business with such clients, customers or accounts which were,
directly or indirectly, contacted, solicited or served by Employee, or were
directly or indirectly under his responsibility, while Employee was employed by
the Company, or the identity of which Employee became aware during the term of
his employment.

 

As used in this agreement the term "client," "customer," or "accounts" shall
include: (i) any person or entity that is a client, customer or account of the
Employer on the date hereof or becomes a client, customer or account of the
Employer during the Employee’s employment; (ii) any person or entity that was a
client, customer or account of the Employer at any time during the two-year
period preceding the date of Employee’s termination; and (iii) any prospective
client, customer or account to whom the Employer has made a presentation (or
similar offering of services) within a period of 180 days preceding the date of
the termination of Employee’s employment.

 

(e)     The covenants of this Section 2.3 shall be construed as separate
covenants covering their subject matter in each of the separate counties and
states in the United States in which Employer (or its Affiliates) transacts its
business. If at any time the foregoing provisions shall be deemed to be invalid
or unenforceable or are prohibited by the laws of the state or place where they
are to be enforced, by reason of being vague or unreasonable as to duration or
place of performance, this Section shall be considered divisible and shall
become and be immediately amended to include only such time and such area as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement; and the Employer and the Employee
expressly agree that this Section, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

 

(f)     The Employee represents and warrants that Employee is free to enter into
this Agreement and to perform each of the terms and covenants contained herein,
and that doing so will not violate the terms or conditions of any agreement
between Employee and any third party.

 

Section 2.4     Inventions and Original Works.

 

(a)     Subject to Section 2.4(b) below, the Employee agrees that he will
promptly make full written disclosure to Employer, will hold in trust for the
sole right and benefit of Employer, and hereby irrevocably assigns to Employer
without any additional compensation all of his right, title and interest in and
to any and all inventions (and patent rights with respect thereto), original
works of authorship (including all copyrights with respect thereto),
developments, improvements or trade secrets which Employee may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, relating to or concerning the business of the Employer,
whether or not conceived, developed or reduced to practice: (i) during working
hours, (ii) while on Employer premises, (iii) with use of Company equipment,
materials or facilities, or (iv) while performing his duties under this
Agreement (“Employer Intellectual Property”).

 

Page 3 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

Employee acknowledges that all original works of authorship relating to the
business of Employer which are made by his (solely or jointly with others)
within the scope of his duties under this Agreement and which are protectable by
copyrights are “works made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C.A., Section 101), and that Employee is an
employee as defined under that Act. Employee further agrees from time to time to
execute written transfers to Employer of ownership or specific original works or
authorship (and all copyrights therein) made by Employee (solely or jointly with
others) which may, despite the preceding sentence, be deemed by a court of law
not to be “works made for hire” in such form as is acceptable to Employer in its
reasonable discretion. Employee hereby waives in favor of Employer and its
assigns and licensees any and all artist’s or moral rights Employee may have in
respect of any Invention pursuant to any local, state or federal laws or
statutes of the United States and all similar rights under the laws of all
jurisdictions.

 

(b)     The parties agree that the “business of the Employer” for the purposes
of this Section 2.4 is acting as “a designer and developer for third parties of
Internet/Intranet/Extranet Web sites and Web applications, content management
software, document management software, analytics software, eCommerce,
eMarketing, or services such as Web consulting services or Web hosting
services”. Employee shall provide to Employer, and attach hereto as Exhibit
2.4(b), a list identifying and describing in reasonable detail all inventions
(and patent rights with respect thereto), original works of authorship
(including all copyrights with respect thereto), developments, improvements,
concepts or trade secrets which Employee has solely or jointly conceived or
developed or reduced to practice, or caused to be conceived or developed or
reduced to practice to date, and other intellectual property of the Employee.
For the avoidance of doubt, Employee will identify on Exhibit 2.4(b) with
sufficient detail any intellectual property belonging to the Employee prior to
the date hereof, including that related to the business of the Employer
(collectively the “Employee's Personal Intellectual Property”). Employer
acknowledges and agrees that the provisions of Section 2.4(a) shall not apply to
Employee’s Personal Intellectual Property or to any inventions (and patent
rights with respect thereto), original works of authorship (including all
copyrights with respect thereto), developments, improvements, concepts or trade
secrets conceived of or developed by Employee during the term of this Agreement
that is not Employer Intellectual Property.

 

Section 2.5     Maintenance of Records. Except with respect to the Intellectual
Property for which the Employer has no rights, Employee agrees to keep and
maintain reasonable written records of all inventions, original works of
authorship, trade secrets developed or made by his (solely or jointly with
others) during the employment term. The Employee also agrees to make and
maintain adequate and reasonable written records customarily maintained by
corporate managers, including, without limitation, lists and telephone numbers
of persons and companies he has contacted during his engagement by the Employer.
Immediately upon the Employer’s request and promptly upon termination of the
Employee’s engagement with the Employer, the Employee shall deliver to the
Employer all written records as described in this Section, together with all
memoranda, notes, records, reports, photographs, drawings, plans, papers,
computer storage media, Confidential Information or other documents made or
compiled by the Employee or made available to the Employee during the course of
his engagement by the Employer, and any copies or abstracts thereof, whether or
not of a secret or confidential nature, and all of such records, memoranda or
other documents shall, during and after the engagement of the Employee by the
Employer, be and shall be deemed to be the property of the Employer.

 

Section 2.6     Obtaining Letters Patent and Copyright Registration. During the
employment term hereunder, Employee agrees to assist Employer, at Employer’s
expense, to obtain United States or foreign letters patent, and copyright
registrations (as well as any transfers of ownership thereof) covering
inventions and original works of authorship assigned hereunder to Employer. Such
obligation shall continue beyond the termination of this Agreement for a
reasonable period of time not to exceed one (1) year subject to Employer’s
obligation to compensate Employee at such rates as may be mutually agreed upon
by the Employer and Employee at the time, but not exceeding the annualized rate
provided for in Section 4.1 of this Agreement, and reimbursement to Employee of
all expenses incurred.

 

Page 4 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

If Employer is unable for any reason whatsoever, including Employee’s mental or
physical incapacity to secure Employee’s signature to apply for or to pursue any
application for any United States of foreign letters, patent or copyright
registrations (or any document transferring ownership thereof) covering
inventions or original works or authorship assigned to Employer under this
Agreement, Employee hereby irrevocably designates and appoints Employer and its
duly authorized officers and agents as Employee's agent and attorney-in-fact to
act for and in his behalf and stead to execute and file any such applications
and documents and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations or
transfers thereof with the same legal force and effect as if executed by
Employee. This appointment is coupled with an interest in and to the inventions
and works of authorship and shall survive Employee's death or disability.
Employee hereby waives and quitclaims to Employer any and all claims of any
nature whatsoever which Employee now or may hereafter have against third parties
for infringement of any patents or copyrights resulting from or relating to any
such application for letters, patent or copyright registrations assigned
hereunder to Employer.

 

 

ARTICLE 3
COMPENSATION OF EMPLOYEE

 

Section 3.1     Annual Salary. As compensation for Employee’s services
hereunder, Employee shall be paid a salary at the rate of $10,000 semi-monthly
(the equivalent of Two Hundred Forty Thousand Dollars and 00/100 ($240,000) per
year (“Salary”) from the Commencement Date. Salary shall be paid in equal
installments not less frequently than twice each month.

 

Section 3.2     Quarterly Bonus. The Employee shall be eligible to be paid a
quarterly bonus earned in accordance with the terms set forth on Exhibit 3.2.

 

Section 3.3     Tax Withholding. Employer shall have the right to deduct or
withhold from the compensation due to Employee hereunder any and all sums
required for federal income and social security taxes and all state or local
taxes now applicable or that may be enacted and become applicable in the future,
for which withholding is required by law.

 

Section 3.4     Stock Options. The Employer may, at the Employer’s sole
discretion, issue Stock Options to the Employee. All stock options granted the
Employee shall be subject to a stock option agreement, a stock option plan and
such other restrictions as are generally applicable to stock options issued to
employees of the Employer, as each may be amended from time to time.

 

 

ARTICLE 4
EMPLOYEE BENEFITS

 

Section 4.1     Annual Vacation. Employee shall be entitled to twenty (20)
business days of paid vacation during each year of this Agreement. Employee may
be absent from his employment for vacation at such times as are pre-approved by
the Employer’s Chief Executive Officer. Unused vacation shall not be carried
over into the next year, and will not be paid in the form of cash.

 

Section 4.2     Benefits. Employee shall be eligible to participate in benefit
plans provided by Employer, including health, and life insurance coverage should
Employer elect to participate in any such plans.

 

Section 4.3     Business Expenses. Employer shall reimburse Employee for all
appropriate expenses for travel and entertainment by Employee for legitimate
business purposes, provided that they are approved in writing by the Company’s
Chief Executive Officer or his designee, and provided that Employee furnishes to
Employer adequate records and documentary evidence for the substantiation of
each such expenditure, as required by the Internal Revenue Code of 1986, as
amended. Per the Company’s policy’s, expense reports must be submitted each
month to ensure reimbursement.

 

Page 5 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

ARTICLE 5
TERMINATION OF EMPLOYMENT

 

Section 5.1     Termination. Employee’s employment hereunder may be terminated
by Employee or Employer as herein provided, without further obligation or
liability, except as expressly provided in this Agreement.

 

Section 5.2     Resignation, Retirement, Death or Disability. Employee’s
employment hereunder shall be terminated at any time by Employee’s resignation,
or by Employee’s retirement, death, or his inability to perform the essential
functions of his position under this Agreement, with or without reasonable
accommodation, for a total of ninety (90) days or more in any continuous two
hundred (200) day period because of a substantial physical or mental impairment
(“Disability”). Employer shall not be liable for payment of base or bonus
compensation during any period of disability, though benefits shall continue to
accrue.

 

Section 5.3     Termination for Cause. Employee’s employment hereunder may be
terminated for Cause. "Cause" is conduct, as determined by the Chief Executive
Officer, or his designee, involving one or more of the following: (i) gross
misconduct by the Employee; or (ii) the willful disregard of the rules or
policies of the Company, provided that the Company must provide Employee with
written notice from the Company of such willful disregard of the rules or
policies of the Company and Employee fails to cure (if curable) such willful
disregard of the rules or policies of the Company within five business days of
such notice; or (iii) the violation of any noncompetition or nonsolicitation
covenant with, or assignment of inventions obligation to, the Company; or (iv)
the formal charge of the Employee of a felony; or (v) the commission of an act
of embezzlement, fraud or breach of fiduciary duty against the Company (vi)
engagement in a specific act or pattern of behavior which, in the reasonable
opinion of the Company, impugns the reputation of the Company or which creates
an environment materially non-conducive to the growth and development of the
Company; (vii) the failure of the Employee to perform in a material respect his
employment obligations as set forth in this Agreement without proper cause and
the continuation thereof after delivery to Employee of written notice from the
Employer specifying in reasonable detail the nature of such failure. For
purposes of this Section, no act, or failure to act, on the Employee’s part
shall be considered “willful” unless done, or omitted to be done, by his not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Employer.

 

Section 5.4     Termination Without Cause; Termination for Good Reason.
Employee’s employment hereunder may be terminated without Cause upon ten (10)
business days’ notice for any reason. Employee's employment may be terminated by
Employee at any time for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:

 

(a) failure of the Employer to continue Employee in the position of Chief
Financial Officer (b) material diminution in the nature or scope of the
Employee’s responsibilities, duties or authority (provided, however, any general
diminution of the business of the Employer, shall not constitute “Good Reason”);
or (c) material failure of the Employer to provide the Employee the compensation
and benefits in accordance with the terms of Articles 3 and 4 hereof, other than
a reduction in compensation or benefits that is generally applicable to all
other similarly situated employees of the Company.

 

Section 5.5     Expiration. Employee's employment hereunder shall be terminated
upon expiration of the Term of Employment as provided in Sections 1.1 and 1.2,
unless the parties agree that the Employee's employment shall become “at will.”

 

Section 5.6     Notice of Termination. Any termination of the Employee’s
employment by the Employer or by the Employee (other than termination by reason
of resignation, retirement, or death), shall be communicated by written Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall include the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee's employment under the provision so indicated.

 

Page 6 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

Section 5.7     Date of Termination. The “Date of Termination” shall be: (a) if
the Employee’s employment is terminated by his death, the date of his death; (b)
if the Employee’s employment is terminated by reason of Employee’s disability,
thirty (30) days after Notice of Termination is given; (c) if the Employee's
employment is terminated for Cause, the date the Notice of Termination is given
or after if so specified in such Notice of Termination; (d) if the Employee's
employment is terminated for any other reason, the date on which a Notice of
Termination is given.

 

ARTICLE 6
PAYMENTS TO EMPLOYEE UPON TERMINATION

 

Section 6.1     Death, Disability or Retirement. In the event of Employee’s
Retirement, Death or Disability, all benefits generally available to Employer's
employees as of the date of such an event shall be payable to Employee or
Employee's estate, in accordance with the terms of any plan, contract,
understanding or arrangement forming the basis for such payment. Neither
Employer nor any affiliate shall have any further obligation to Employee under
this Agreement or otherwise, except for payment to Employee of any and all
accrued salary and bonuses, provision of the opportunity to elect COBRA health
care continuation and otherwise as may be expressly required by law.

 

Section 6.2     Termination for Cause or Resignation. In the event Employee is
terminated by Employer for Cause or Employee resigns (other than a Termination
by Employee for Good Reason), neither Employer nor any affiliate shall have any
further obligation to Employee under this Agreement or otherwise, except for
payment to Employee of any and all accrued salary and bonuses, provision of the
opportunity to elect COBRA health care continuation and otherwise as may be
expressly required by law.

 

Section 6.3     Termination Without Cause; Termination for Good Reason. Subject
to other provisions in this Article 6 to the contrary and during the Initial
Term and any Succeeding Annual Terms only, upon the occurrence of a termination
without Cause by Employer or a Termination for Good Reason by Employee, Employer
shall:

 

(a) Pay to Employee any and all accrued salary, bonuses and vacation;

 

(b) Pay to Employee, or in the event of Employee's subsequent death, to
Employee's surviving spouse, or if none, to Employee's estate, as severance pay
or liquidated damages, or both, a sum equal to (i) the monthly rate of Salary
payable under this Agreement for a period of six (6) months; provided, however
in the event of Change of Control (See Section 6.4) of the Company the
Employer,or in the event of Employee's subsequent death, to Employee's surviving
spouse, or if none, to Employee's estate, as severance pay or liquidated damages
the monthly rate of Salary payable under this Agreement for a period of six (6)
months.

 

(c) Cause any stock options issued to Employee which have not lapsed and which
are not otherwise exercisable to be accelerated so as to immediately exercisable
by Employee;

 

(d) Pay the Employer’s portion of the COBRA health insurance continuation
premium in the same amount Employer contributed for Employee’s health insurance
as of the date of Employee’s termination for a period of six (6) months and
thereafter provide Employee the opportunity to continue to elect COBRA health
care continuation at Employee’s cost (provided that the Employee makes the
required premium contributions); provided, however, that Employer's obligation
to contribute its portion of the COBRA insurance premium during this three month
period will cease immediately in the event Employee becomes employed following
termination. Employee agrees to notify Employer immediately regarding such new
employment; and

 

(e) Provide to Employee such other payments or benefits as may be expressly
required by law.

 

Page 7 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

Section 6.4     Definition.      A “Change in Control” will be deemed to have
occurred only if any of the following events have occurred:

 

(i)

any “person”, as such term is used in Section 13(d) and 14(d) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership in stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)

individuals who constitute the Board (as of the date hereof, the “incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company stockholders, was approved
by a vote of at least a majority of the directors them comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company, as such terms used
in Rule 14a-11 of Regulation 14A under the Exchange Act) will be, for purposes
of this Employment Agreement, considered as though such person were a member of
the Incumbent Board; or

 

(iii)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, and such merger or consolidation is consummated,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation of the Company or (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than seventy-five percent (75%) of the combined voting power of
the Company’s then outstanding securities; or

 

(iv)

the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

 

ARTICLE 7
GENERAL PROVISIONS

 

Section 7.1     Notices. Any notices to be given hereunder by either party to
the other shall be in writing and may be transmitted by personal delivery or by
mail, first class, postage prepaid, or by electronic facsimile or email
transmission (with verification of receipt). Mailed notices shall be addressed
to the parties at their respective addresses set forth herein. Each party may
change that address by written notice in accordance with this section. Notices
delivered personally shall be deemed communicated as of the date of actual
receipt. Mailed notices shall be deemed communicated as of one day after the
date of mailing.

 

Page 8 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

Section 7.2     Governing Law; Jurisdiction. This Agreement shall be governed
by, construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws. Any action
or proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement or any of the transactions contemplated hereby, shall be
brought against any of the parties in the courts of the Commonwealth of
Massachusetts, and each of the parties irrevocably submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding, waives any objection to venue laid therein, agrees
that all claims in respect of any action or proceeding shall be heard and
determined only in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby in any other court. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

Section 7.3     Attorney’s Fees and Costs. If Employer or Employee commences any
action at law or in equity against arising out of or relating to this Agreement
(other than any statutory cause of action relating to employment, including but
not limited to claims under state and federal employment laws) the prevailing
party (Employer/Employee) in such action, shall reimburse the other its
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which the other party may be entitled. This provision shall be
construed as applicable to the entire contract.

 

Section 7.4     Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter contained herein and contains all of the covenants and
agreements between the parties with respect to that subject matter, including
without limitation, any prior Employment Agreement between Employer and
Employee. Each party to this Agreement acknowledges that no representation,
inducement, promise or agreement, orally or otherwise, have been made by any
party, or anyone acting on behalf of either party, which is not embodied herein,
and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding on either party.

 

Section 7.5     Modification. Any modification of this Agreement will be
effective only if it is in writing and signed by the Employee and properly
authorized by Employer's Board of Directors and signed by the Chief Executive
Officer of Employer.

 

Section 7.6     Effect of Waiver. The failure of either party to insist on
strict compliance with any of the terms, covenants or conditions of this
Agreement by the other party shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power at
any one time or times be deemed a waiver or relinquishment of that right or
power for all or any other times.

 

Section 7.7     Partial Invalidity. If any provision in this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

 

Section 7.8     Assignment. The rights and obligations of the parties hereto
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of each of them; provided, however, that the Employee shall not, during
the continuance of this Agreement, assign this Agreement without the previous
written consent of the Employer, and provided, further, that nothing contained
in this Agreement shall restrict or limit the Employer in any manner whatsoever
from assigning any or all of its rights, benefits or obligations under this
Agreement to any successor corporation or entity or to any affiliate of the
Employer without the necessity of obtaining the consent of the Employee.
“Affiliate” as used throughout this Agreement means any person or entity which
directly or indirectly controls, or is controlled by, or is under common control
with, the Employer.

 

Section 7.9     Specific Performance. If there is any violation of the
Employee's obligations herein contained, the Employer, or any of its Affiliates,
shall have the right to specific performance in addition to any other remedy
which may be available at law or at equity.

 

Section 7.10     Survival of Sections. The provisions of Sections 2.3, 2.4, 2.5
and 2.6 shall continue in force so long as the Employee remains employed by the
Employer or any Affiliate of the Employer, whether under this Agreement or not,
and whether as a consultant or not, and shall survive any termination of
employment under this Agreement for the periods specified therein.
Notwithstanding the foregoing, the provision of Sections 2.5 shall survive for
only three years following any termination of employment.

 

Page 9 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

Section 7.11     Injunctive Relief/Acknowledgement. Employee understands and
acknowledges that the Employer's Proprietary Information, Inventions and good
will are of a special, unique, unusual, extraordinary character which gives them
a peculiar value, the loss of which cannot be reasonably compensated by damages
in an action at law. Employee understands and acknowledges that, in addition to
any and all other rights or remedies that the Employer may possess, Employer
shall be entitled to injunctive and other equitable relief, without posting a
bond, to prevent a breach or threatened breach of this Agreement (and/or any
provision thereof) by Employee . In the event that a court of appropriate
jurisdiction awards the Company injunctive or other equitable relief due to
Employee’s breach of the terms of this Agreement, Employee agrees that the time
periods provided in Article 2.3 of this Agreement shall be tolled for the period
during which Employee is in breach of the Agreement, and shall resume once
Employee complies with such injunctive or other equitable relief.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as an instrument under seal on ___________, 2019.

 

Employer:

 

Employee:

 

        Bridgeline Digital, Inc.      

 

   

 

 

 

 

   

 

 

 

By: 

   

 

 

 

 

Roger “Ari” Kahn  

 

Mark G. Downey

 

 

President & Chief Executive Officer   

 

 

 

 

Page 10 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.4(b)

 

Employee’s Personal Intellectual Property

 

Page 11 of 12

 

Employer: _____    Employee:  _____

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.2

 

 

Mark G. Downey FY2019/FY2020 Incentive Bonus: You will have the opportunity to
earn an incentive bonus of Thirty Thousand Dollars ($30,000.00) semi-annually
for a total of up to Sixty Thousand Dollars ($60,000) annually based on the
achievement of certain goals listed below. The bonus periods shall be the first
and second half of the Company’s fiscal year. The bonus amount for the first
Bonus Period shall be pro-rated based on the number of days you are employed the
Company during that period.

 

 

Bonus Terms: Tied to Chief Executive Officer – TBD.

 

 

For purposes of all bonuses that are covered by this Agreement, such amounts
shall be considered “earned” only to the extent that you are employed by
Bridgeline as an employee in good standing at the time payment is to be made.
Otherwise, bonuses will not be considered to have been “earned”.

 

Employer:

 

Employee:

 

        Bridgeline Digital, Inc.      

 

   

 

 

 

 

   

 

 

 

By: 

   

By:

 

 

 

Roger “Ari” Kahn  

 

Mark G. Downey

 

 

President & Chief Executive Officer   

 

 

 

 

 

Page 12 of 12

 

Employer: _____    Employee:  _____

 